DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-15 and 17-18 are objected to because of the following informalities:  
Regarding claims 14 and 17, “parendhyma” is a misspelling and should read “parenchyma”.
Regarding claims 15 and 18, “pluera” is a misspelling and should read “pleura”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 recite the limitation "the derived primary respiratory sound characteristics" in lines 10 and 12-13 respectively.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the plurality of respiratory sound signals”.
Claims 3 and 9 recite the limitation "the respiratory sound signals" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the one more primary respiratory sound characteristics”.
Claims 4, 7, 10, and 13 recite the limitation "the captured respiratory sound signal(s)".  There is insufficient antecedent basis for this limitation in the claim.  The claim should read “the plurality of respiratory sound signals”.
Claims 4 and 10 recite the limitation "the determined secondary respiratory sound characteristics" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the one or more secondary sound characteristics”.
Claims 5 and 11 recite the limitation "the secondary respiratory sound characteristics" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the one or more secondary sound characteristics”.
Claims 6 and 12 recite the limitation "the respiratory sound signals" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the plurality of respiratory sound signals”.
Claims 14 and 17 recite the limitation "the cough" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 16 and 19 recite the limitations "the cough" and “the smaller airways”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9687208 B2, cited by applicant) in view of Fu (US 20100262031 A1).
	Regarding claim 1, Tsai teaches a method for analyzing risk associated with respiratory sounds (Col. 12, Lines 59-60:  “Identifying Regular and Irregular Lung Sounds”), method comprising: 
receiving, by a processor of a respiratory monitoring device (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”), a plurality of respiratory sound signals captured by at least one acoustic sensor (Col. 10, Line 5:  “an analog microphone is used to record heart sounds and converted the recorded heart sounds into digital signals” and Col. 12, Lines 61-65:  “the same steps were processed to identify regular and irregular lung sounds. The place for receiving audios was on the sixth intercostal space of the left chest area”:  location changes for respiratory sounds),
deriving, by the processor, one or more primary respiratory sound characteristics including Pitch, Log energy, Zero crossings, Mel-frequency cepstral coefficients (MFCC) (Col. 2, Lines 54-57:  “the feature extracting module comprises a voice activity detector (VAD) module and a Mel-frequency cepstrum coefficients (MFCC) module”) and Formant frequencies for each captured respiratory sound signal; and 
assigning, by the processor, a risk category to the plurality of respiratory sound 10signals based on the derived primary respiratory sound characteristics (Col. 3, Lines 49-54:  “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”) and the user input data.
Tsai fails to teach gathering a user input data 5from a user interface of a user device coupled with the respiratory monitoring system and use the user input data to assist in risk diagnosis.
Fu teaches gathering a user input data 5from a user interface of a user device coupled with the respiratory monitoring system (Paragraph 0037:  “In some embodiments, the respiratory signal is a continuous single channel respiratory acoustic signal. Data processor 140 is also communicatively coupled with user interface 150 that receives inputs and transmits outputs to the subject”) and use the user input data to assist in diagnosis (Paragraph 0049:  “the subject breathes in and inputs on user interface 150 an indication of start of inspiration (305). For example, the subject may press the "BREATHING IN" button on phase indication input instruction screen 210.  User interface 150 adds a timestamp to the phase indication (310) and relays the time-stamped phase indication to data processor 140” and Paragraph 0046:  “processor 140 generates respiratory phase data, such as fractional inspiratory time and/or I:E ratio, based on the respiratory signal on a continuous basis to enable real-time monitoring of the respiratory health of a patient”:  the phase indication is therefore used with helping to enable real-time monitoring of the respiratory health of a patient (diagnosis)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fu, because it would allow explicit identification of important user information (Paragraph 0047 of Fu).

	Regarding claim 7, Tsai teaches a system for analyzing risk associated with respiratory sounds (Col. 12, Lines 59-60:  “Identifying Regular and Irregular Lung Sounds”), system comprising: 
at least one acoustic sensor for capturing a plurality of respiratory sound signals (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”); 
the respiratory monitoring device (RMD) communicatively coupled with the user 15device via a communication network, wherein the RMD comprises a processor (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”) configured to: 
receive the captured plurality of respiratory sound signals (Col. 10, Line 5:  “an analog microphone is used to record heart sounds and converted the recorded heart sounds into digital signals” and Col. 12, Lines 61-65:  “the same steps were processed to identify regular and irregular lung sounds. The place for receiving audios was on the sixth intercostal space of the left chest area”:  location changes for respiratory sounds); 
derive one or more primary respiratory sound characteristics including 20Pitch, Log energy, Zero crossings, Mel-frequency cepstral coefficients (MFCC) (Col. 2, Lines 54-57:  “the feature extracting module comprises a voice activity detector (VAD) module and a Mel-frequency cepstrum coefficients (MFCC) module”) and Formant frequencies for each captured respiratory sound signal; and 
assign a risk category to the plurality of respiratory sound signals based on the derived primary respiratory sound characteristics (Col. 3, Lines 49-54:  “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”).
Tsai fails to teach a user device coupled with the at least one acoustic sensor comprising a user interface for receiving a user input data from at least one user, capable of transmitting the captured respiratory sound signals and the user input data to a respiratory monitoring device; and using received user input data to assist in risk diagnosis.
Fu teaches a user device coupled with the at least one acoustic sensor (Paragraph 0007:  “a respiratory sound transducer”) comprising a user interface for receiving a user input data from at least one user (Paragraph 0037:  “In some embodiments, the respiratory signal is a continuous single channel respiratory acoustic signal. Data processor 140 is also communicatively coupled with user interface 150 that receives inputs and transmits outputs to the subject”), 
capable of transmitting the captured respiratory sound signals and the user input data to a respiratory monitoring device (Paragraph 0007:  “data processor receives a respiratory signal from the respiratory sound transducer and an first respiratory phase indication from the user interface”), and 
using received user input data to assist in risk diagnosis (Paragraph 0049:  “the subject breathes in and inputs on user interface 150 an indication of start of inspiration (305). For example, the subject may press the "BREATHING IN" button on phase indication input instruction screen 210. User interface 150 adds a timestamp to the phase indication (310) and relays the time-stamped phase indication to data processor 140” and Paragraph 0046:  “processor 140 generates respiratory phase data, such as fractional inspiratory time and/or I:E ratio, based on the respiratory signal on a continuous basis to enable real-time monitoring of the respiratory health of a patient”:  the phase indication is therefore used with helping to enable real-time monitoring of the respiratory health of a patient (diagnosis)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fu, because it would allow explicit identification of important user information (Paragraph 0047 of Fu).

	Regarding claims 3 and 9, Tsai teaches wherein the respiratory sound signals is one or more of cough sound signals, wheeze sound signals and breathing sound signals (Col. 13, Lines 4-6:  “As shown in FIGS. 1 and 10, energy differences of wheezing lung were processed by the VAD module 121 into segments”).

	Regarding claims 4 and 10, Tsai teaches wherein the step of assigning the risk category comprising steps of: 
determining one or more secondary respiratory sound characteristics for each respiratory sound signal based on the primary respiratory sound characteristics (Col. 12, Line 65- Col. 13, Line 2:  “The key step to identify different physiological sounds is detecting the segment of the physiological sounds by the VAD module”  segments are the secondary sound characteristics based upon the initial sound collected); 
25determining presence of inflammation in one or more of smaller airway, larger airway, parenchyma and pleura based on the determined secondary respiratory sound characteristics (Col. 12, Lines 4-10:  “As shown in FIGS. 1 and 10, energy differences of wheezing lung were processed by the VAD module 121 into segments. A wheeze (formally called “sibilant rhonchi” in medical terminology) is a continuous, coarse, whistling sound produced in the respiratory airways during breathing. Wheezing is commonly experienced by persons with asthma attacks”:  asthma is inflammation based, therefore determining inflammation); and 
assigning the risk category associated with the captured respiratory sound signals based on the presence of inflammation and the user input data (Col. 3, Lines 49-54: “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module for evaluating a risk of disease”).

Regarding claims 5 and 11, Tsai teaches wherein the secondary respiratory sound characteristics include one or more of a frequency of occurrence, a duration, an average intensity and a type of respiratory sound signals (Col. 13, Lines 1-2:  “the different physiological sounds have their own segments”:  the segments therefore leads to identifying the type of respiratory sound signal).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Fu as applied to claims 1 and 7 above, and further in view of Kirshner (US 6322504 B1, cited by applicant).
Regarding claims 2 and 8, Tsai and Fu fail to teach wherein the user input data comprises information associated with chest related symptoms including Shortness of Breath, chest pain, 15Hemoptysis and other generic symptoms including body temperature of the person or the patient i.e. fever, Fatigue, Loss of Appetite.
	Kirshner teaches wherein the user input data comprises information associated with chest related symptoms including Shortness of Breath, chest pain (Col. 6, Lines 6-9:  “Risk factor collection section 500 collects information on the user's physical characteristics, lifestyle and medical history” and Fig. 2A:  Chest pain is one of the user inputs), 15Hemoptysis and other generic symptoms including body temperature of the person or the patient i.e. fever, Fatigue, Loss of Appetite.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (Col. 6, Lines 20-30 of Kirshner).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Fu as applied to claims 1 and 7 above, and further in view of Stern (US 20140100885 A1).
Regarding claims 6 and 12, Tsai and Fu fail to teach wherein the risk category assigned to the respiratory sound signals is one of negligible, low, moderate and high-risk category.  
Stern teaches wherein the risk category assigned to the respiratory sound signals is one of negligible, low, moderate and high-risk category (Paragraph 0214 of Stern).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai and Fu to include the explicit risk categories of Stern, because it would allow for simplification of the medical data for review (Paragraph 0119 of Stern).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Fu as applied to claim 7 above, and further in view of Horseman (CN 103781407 A).
Regarding claim 13, Tsai and Fu fail to teach a system that further comprises a data repository for storing the captured respiratory sound signals and the user input data.
Horseman teaches a system that further comprises a data repository for storing the captured respiratory sound signals and the user input data (Paragraph 0010:  updates database with patient info, and patient info includes user inputs and respiratory data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsai and Fu to include the database of Horseman, because it would allow long term storage of patient data (Paragraph 0010 of Horseman).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Fu as applied to claims 5 and 11 above, and further in view of Hassan (WO 2017068582 A1) and Flanagan (US 20150265221 A1).
Regarding claims 14 and 17, Tsai and Fu fail to teach wherein the determining presence of inflammation in the parenchyma comprises determining that one or more frequency of occurrence of the cough from 6 to 10 events per minute.
Hassan teaches wherein the determining presence of inflammation comprises determining that one or more frequency of occurrence of the cough from 6 to 10 events per minute (Paragraph 0083:  “an embodiment may capture or identify the cough or sneezing sounds of a user, record frequency of coughs or sneezes and, if the frequency of coughs or sneezes (e.g., number of coughs or sneezes per day, hour or minute) increases above a threshold then an embodiment may determine that the medical condition of the user is deteriorating”:  medical condition includes asthma which is directly tied to inflammation).  While not explicitly describing the specific frequency of coughs/wheezes within the minute, the thresholds for frequency are adjusted based upon specific user parameters (Paragraph 0094:  “thresholds may be modified based on user associated parameters”).  Therefore, the specific frequencies of occurrence (between 6 to 10 coughs per minute) described would fall within the user determined thresholds per minute and fall under routine optimization section of the MPEP (2144.II).  The number of coughs per minute described by within the claims would likely be seen within the specific user thresholds after calibration.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflammation detection of Tsai and Fu to include the frequency of occurrence thresholds of Hassan, because it allows for trends to be determined along with the risk diagnosis (Paragraph 0083 of Hassan).
Hassan also fails to teach explicitly detecting inflammation in the parenchyma.
(Paragraph 0029:  “For example, the sensors 104 may measure permittivity to determine if a lung airway or lung parenchyma is obstructed” and Paragraph 0055:  “the distance between sensors and activity level may differentiate changes in permittivity due to hyperinflation”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement of Tsai and Fu to specifically include the parenchyma measurement taught by Flanagan, because it is an important location within the respiratory system and lungs for data capture for diagnosis (Paragraph 0052 of Flanagan).

Regarding claims 16 and 19, Tsai and Fu fail to teach wherein the determining presence of inflammation in the smaller airways comprises determining that one or more frequency of occurrence of the cough from 10 to 12 events per minute.
Hassan teaches wherein the determining presence of inflammation comprises determining that one or more frequency of occurrence of the cough from 10 to 12 events per minute (Paragraph 0083:  “an embodiment may capture or identify the cough or sneezing sounds of a user, record frequency of coughs or sneezes and, if the frequency of coughs or sneezes (e.g., number of coughs or sneezes per day, hour or minute) increases above a threshold then an embodiment may determine that the medical condition of the user is deteriorating”:  medical condition includes asthma which is directly tied to inflammation).  While not explicitly describing the specific frequency of coughs/wheezes within the minute, the thresholds for frequency are adjusted based upon specific user parameters (Paragraph 0094:  “thresholds may be modified based on user associated parameters”).  Therefore, the specific frequencies of occurrence (between 10 to 12 coughs per minute) described would fall within the user determined thresholds per minute and fall under routine optimization section of the MPEP (2144.II).  The number of coughs per minute described by within the claims would likely be (Paragraph 0083 of Hassan).
Hassan also fails to teach explicitly detecting inflammation in the smaller airways.
Flanagan teaches detecting inflammation in the smaller airways (Paragraph 0052:  “For example, the sensors 104 may be positioned anywhere surrounding a lung or a target portion of the lung, e.g. within the inner lumen of the bronchi, in the wall of the bronchi” and Paragraph 0055:  “the distance between sensors and activity level may differentiate changes in permittivity due to hyperinflation”:  Bronchi are smaller airways within the lung/respiratory system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement of Tsai and Fu to specifically include the smaller airway measurement taught by Flanagan, because it is an important location within the respiratory system and lungs for data capture for diagnosis (Paragraph 0052 of Flanagan).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Fu as applied to claims 5 and 11 above, and further in view of Hassan (WO 2017068582 A1) and Amrulloh (CN 104321015 A).
Regarding claims 15 and 18, Tsai and Fu fail to teach wherein the determining presence of inflammation in the pleura comprises determining that one or more frequency of occurrence of the cough from 4 to 6 events per minute.
Hassan teaches wherein the determining presence of inflammation comprises determining that one or more frequency of occurrence of the cough from 4 to 6 events per minute (Paragraph 0083:  “an embodiment may capture or identify the cough or sneezing sounds of a user, record frequency of coughs or sneezes and, if the frequency of coughs or sneezes (e.g., number of coughs or sneezes per day, hour or minute) increases above a threshold then an embodiment may determine that the medical condition of the user is deteriorating”:  medical condition includes asthma which is directly tied to inflammation).  While not explicitly describing the specific frequency of coughs/wheezes within the minute, the thresholds for frequency are adjusted based upon specific user parameters (Paragraph 0094:  “thresholds may be modified based on user associated parameters”).  Therefore, the specific frequencies of occurrence (between 4 to 6 coughs per minute) described would fall within the user determined thresholds per minute and fall under routine optimization section of the MPEP (2144.II).  The number of coughs per minute described by within the claims would likely be seen within the specific user thresholds after calibration.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflammation detection of Tsai and Fu to include the frequency of occurrence thresholds of Hassan, because it allows for trends to be determined along with the risk diagnosis (Paragraph 0083 of Hassan).
Hassan also fails to teach explicitly detecting inflammation in the pleura.
Amrulloh teaches detecting inflammation in the pleura (Paragraph 0121:  “cough sound [includes] pleura and the sub-glottal airway pressure of the compression phase” and Paragraph 0020:  “provide a method for diagnosing specific disease state (such as pneumonia, asthma and nasopharyngeal inflammation) from cough sound”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement of Tsai and Fu to specifically include the pleura measurement taught by Amrulloh, because it is an important airway for cough generation (Paragraph 0121 of Amrulloh).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        


/PATRICK FERNANDES/Primary Examiner, Art Unit 3791